WEBB, Judge.
Defendant has brought forward only one assignment of error, that relating to the charge as to corroborating evidence.
*275The defendant, concedes that no charge on corroboration is required without a request for it. State v. Lee, 248 N.C. 327, 103 S.E. 2d 295 (1958). The defendant contends the question by the jury foreman was a proper request that the jury be instructed on corroboration and that in its answer the Court failed to distinguish properly between substantive and corroborative evidence.
As we read the question, the jury did understand the difference between substantive and corroborating evidence. We read it to mean that the jury could not recall whether Sheila Jones had testified to the things to which the other witnesses testified or whether the other witnesses had testified to something new. Judge Kivett properly told the jury they would have to rely on their own recollections as to the testimony of the witnesses.
No error.
Judges Britt and Hedrick concur.